CCA 20120514. On consideration of the writ-appeal petition for review of the decision of the United States Army Court of Criminal Appeals on application for extraordinary relief, in which Appellants have requested an order for public access to all documents and information filed in the case of United States v. Private First Class Bradley Manning, including the docket sheet, all motions and responses thereto, all rulings and orders, and verbatim transcripts or other recordings of all conferences and hearings before the court-martial, it is ordered that the Government file with this Court the ruling and analysis of the military judge regarding the request for the above-referenced matters, either in the form of an appellate exhibit or in the transcript of an Article 39(a), UCMJ, session of the court-martial; that the Government file with this Court the motion and response, if any, regarding the above-referenced request and, should the Government believe such matters should be filed under seal, file such matters under seal and indicate why they should be filed with this Court under seal; that the Government serve a copy of all matters filed with *369this Court upon counsel for the accused, Private First Class Bradley Manning, unless such matters are filed under seal; that the Government file such matters with this Court on or before August 10, 2012; and that Appellants and counsel for the accused may file a response to such matters on or before August 24, 2012.